DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pp. 11-14, filed 6/10/2022, with respect to the rejection of claim 1 under 35 U.S.C. 102(a)(1) have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground of rejection is made in view of Takatsu.
Applicant states (pp. 11) that Bellini does not teach execution of the same workflow on the same content object twice. Examiner respectfully disagrees.
When metadata and the associated content of an object are not available for ingestion at the same time or through the same device/interface, Bellini’s ingestion workflow (i.e., same workflow) is executed twice, first to ingest (i.e., first execution) metadata of the object, and then to ingest (i.e., second execution) content of the same object to be joined with its already ingested metadata (sec. 4.1, para. 2).

Applicant states (pp.12) that Bellini does not teach “the second execution of the first workflow is…based on the first attribute in the first set of metadata populated in response to the first execution of the first workflow over the single content object.” This limitation is taught instead by the combination of Bellini and Takatsu.
When metadata and the associated content of an object are not available for ingestion at the same time or through the same device/interface, Bellini’s ingestion workflow (i.e., first portion of operations) is executed twice, first to ingest (i.e., first execution of the first workflow) metadata (i.e., first set of metadata) of the object, and then to ingest (i.e., second execution of the first workflow) content of the same object to be joined with (i.e., based on) its already ingested metadata (i.e., first attribute) (sec. 4.1, para. 2).
Takatsu manages tags as metadata attached to workflow documents (i.e., first metadata template) (Takatsu: [0044]). Every tag is an attribute-value pair, with an attribute (i.e., first attribute) such as “name” populated with a value (i.e., first field) such as label “XYZ Laboratory” (Takatsu: [0113]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Bellini with Takatsu. One having ordinary skill in the art would have found motivation to store Bellini’s workflow metadata as Takatsu’s tags of attribute-value pairs in tag/workflow definition databases (Takatsu: [0045]-[0046]) for easy metadata management.

Applicant further states (pp. 14) that Bellini does not teach “executing a plurality of operations over the single content object, wherein a first portion of the plurality of operations corresponds to a second execution of the first workflow…a second portion of the plurality of operations corresponds to a second execution of the second workflow.” Examiner respectfully disagrees.
When metadata and the associated content of an object are not available for ingestion at the same time or through the same device/interface, Bellini’s ingestion workflow (i.e., first portion of operations) is executed twice, first to ingest (i.e., first execution of the first workflow) metadata (i.e., first attribute) of the object, and then to ingest (i.e., second execution of the first workflow) content of the same object to be joined with (i.e., based on) its already ingested metadata (sec. 4.1, para. 2).
Subsequently, Bellini’s content production and adaptation workflow (i.e., second portion of operations) is executed twice on the object, first to enrich (i.e., first execution of the second workflow) the ingested metadata of the object with technical metadata such as content format, type, and structural information (i.e., second attribute), and then to produce content adaption (i.e., second execution of the second workflow) of the ingested content of the object to different resolutions for different devices, in accordance with metadata on device resolution (sec. 4.1, para. 3).
	In summary, Bellini combined with Takatsu teaches the argued limitations of independent claims 1, 11, 19 and 21.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-30 are rejected under 35 U.S.C. 103 as being unpatentable over Bellini, et al. A Workflow Model and Architecture for Content and Metadata Management Based on Grid Computing. ECLAP 2013, pp. 118-127 [herein “Bellini”], and further in view of Takatsu et al. US patent application 2008/0114791 [herein “Takatsu”].
Claim 1 recites “A method for managing content object metadata, the method comprising: executing a first workflow over a single content object, wherein the first workflow generates a first attribute for the single content object; in response to the execution of the first workflow over the single content object: assigning a first metadata template associated with the first workflow to the single content object, wherein the first metadata template includes a first field to be populated with a corresponding first attribute for a corresponding content object, and”.
Bellini teaches a workflow model and architecture of ECLAP, where metadata are described by XML files and schemas (i.e., first metadata template) (sec. 3, para. 2). ECLAP runs (i.e., executes) a set of workflow processes (i.e., first workflow) automatically both on a single (i.e., single content object) and on multiple contents (sec. 4.1, para. 1).
Bellini does not disclose the limitation on first attribute and first field; however, Takatsu manages tags as metadata attached to workflow documents (i.e., first metadata template) (Takatsu: [0044]). Every tag is an attribute-value pair, with an attribute (i.e., first attribute) such as “name” populated with a value (i.e., first field) such as label “XYZ Laboratory” (Takatsu: [0113]).
Claim 1 further recites “populating a first set of metadata associated with the single content object, at least by storing the first attribute for the single content object in the first field corresponding to the first attribute of the first set of metadata, the first set of metadata being organized in accordance with the first metadata template and corresponding to the first workflow;”
Bellini’s ingestion workflow (i.e., first workflow) automatically ingests (i.e., populates) metadata (i.e., first set of metadata) and content from various sources into ECLAP (sec. 4.1, para. 2).
Bellini does not disclose the limitation on first attribute and first field; however, Takatsu manages tags as metadata (i.e., first set of metadata) attached to (i.e., stored in) workflow documents (i.e., first metadata template) (Takatsu: [0044]). Every tag is an attribute-value pair, with an attribute (i.e., first attribute) such as “name” populated with a value (i.e., first field) such as label “XYZ Laboratory” (Takatsu: [0113]).
Claim 1 further recites “executing a second workflow over the single content object, wherein the second workflow generates a second attribute for the single content object; in response to the execution of the second workflow over the single content object: assigning a second metadata template to the single content object; populating a second set of metadata associated with the single content object, the second set of metadata being organized in accordance with the second metadata template and corresponding to a second workflow; and”.
Bellini teaches a workflow model and architecture of ECLAP, where metadata are described by XML files and schemas (i.e., second metadata template) (sec. 3, para. 2). ECLAP runs (i.e., executes) a set of workflow processes automatically both on a single and on multiple contents (sec. 4.1, para. 1). After metadata and content ingestion, Bellini’s content production and adaptation workflow (i.e., second workflow) analyzes the ingested metadata regarding content format, content type and structural information to produce (i.e., populate) enriched and aggregated metadata (i.e., second set of metadata) (sec. 4.1, para. 3).
Bellini does not disclose the limitation on second attribute and second field; however, Takatsu manages tags as metadata attached to workflow documents (i.e., second metadata template) (Takatsu: [0044]). Every tag is an attribute-value pair, with an attribute (i.e., second attribute) such as “name” populated with a value (i.e., second field) such as label “XYZ Laboratory” (Takatsu: [0113]).
Claim 1 further recites “populating a second set of metadata associated with the single content object, at least by storing the second attribute for the single content object in the second field corresponding to the second attribute of the second set of metadata, the second set of metadata being organized in accordance with the second metadata template and corresponding to the second workflow; and”.
Bellini’s content production and adaptation workflow (i.e., second workflow) takes the ingested metadata and associated content to produce content adaption to different resolutions for different devices, in accordance with metadata on device resolution (i.e., second set of metadata) (sec. 4.1, para. 3).
Bellini does not disclose the limitation on second attribute and second field; however, Takatsu manages tags as metadata (i.e., second set of metadata) attached to (i.e., stored in) workflow documents (i.e., second metadata template) (Takatsu: [0044]). Every tag is an attribute-value pair, with an attribute (i.e., second attribute) such as “name” populated with a value (i.e., second field) such as label “XYZ Laboratory” (Takatsu: [0113]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Bellini with Takatsu. One having ordinary skill in the art would have found motivation to store Bellini’s workflow metadata as Takatsu’s tags of attribute-value pairs in tag/workflow definition databases (Takatsu: [0045]-[0046]) for easy metadata management.
Claim 1 further recites “executing a plurality of operations over the single content object, wherein a first portion of the plurality of operations correspond to a second execution of the first workflow, the second execution of the first workflow is performed at least based on the first attribute in the first set of metadata populated in the first metadata template assigned to the single content object in response to the execution of the first workflow over the single content object,”
When metadata and the associated content of an object are not available for ingestion at the same time or through the same device/interface, Bellini’s ingestion workflow (i.e., first portion of operations) is executed twice, first to ingest (i.e., first execution of the first workflow) metadata (i.e., first attribute) of the object, and then to ingest (i.e., second execution of the first workflow) content of the same object to be joined with (i.e., based on) its already ingested metadata (sec. 4.1, para. 2).
Claim 1 further recites “a second portion of the plurality of operations correspond to a second execution of the second workflow, and the second execution of the second workflow is performed at least based on the second attribute in the second set of metadata populated in the second metadata template assigned to the single content object in response to the execution of the second workflow over the single content object.”
Subsequently, Bellini’s content production and adaptation workflow (i.e., second portion of operations) is executed twice on the object, first to enrich (i.e., first execution of the second workflow) the ingested metadata of the object with technical metadata such as content format, type, and structural information (i.e., second attribute), and then to produce content adaption (i.e., second execution of the second workflow) of the ingested content of the object to different resolutions for different devices, in accordance with metadata on device resolution (sec. 4.1, para. 3).
Claims 11 and 19 are analogous to claim 1, and are similarly rejected.

Claim 21 recites “A method for managing content object metadata, the method comprising: executing a first workflow and a second workflow of two or more workflows over a single content object, wherein execution of the first workflow over the single content object generates a first attribute for the single content object and execution of the second workflow over the single content object generates a second attribute for the single content object;”
Bellini teaches a workflow model and architecture of ECLAP, where metadata (i.e., first/second sets of metadata) are described by XML files and schemas (i.e., first/second metadata templates) (sec. 3, para. 2). ECLAP runs (i.e., executes) a set of workflow processes (i.e., first/second workflows) automatically both on a single (i.e., single content object) and on multiple contents (sec. 4.1, para. 1). Two example workflows are ingestion workflow and content production and adaptation workflow (sec. 4.1).
Bellini does not disclose the limitation on first/second attribute; however, Takatsu manages tags as metadata attached to workflow documents (i.e., first/second metadata template) (Takatsu: [0044]). Every tag is an attribute-value pair, with an attribute (i.e., first/second attribute) such as “name” populated with a value such as label “XYZ Laboratory” (Takatsu: [0113]).
Claim 21 further recites “in response to the execution of the first workflow and the second workflow of the one or more workflows over the single content object: assigning two or more sets of metadata to the single content object, the two or more sets of metadata being respectively associated with a different one of the two or more workflows, wherein the first attribute for the single content object is stored in a first set of metadata of the two or more sets of metadata and the second attribute for the single content object is stored in a second set of metadata of the two or more sets of metadata; and”.
Bellini’s ingestion workflow (i.e., first workflow) automatically ingests (i.e., populates) metadata (i.e., first set of metadata) and content from various sources into ECLAP (sec. 4.1, para. 2). Bellini’s content production and adaptation workflow (i.e., second workflow) takes the ingested metadata and associated content to produce content adaption to different resolutions for different devices, in accordance with metadata on device resolution (i.e., second set of metadata) (sec. 4.1, para. 3).
Bellini does not disclose the limitation on first/second attribute/field; however, Takatsu manages tags as metadata (i.e., first/second set of metadata) attached to (i.e., stored in) workflow documents (i.e., first/second metadata template) (Takatsu: [0044]). Every tag is an attribute-value pair, with an attribute (i.e., first/second attribute) such as “name” populated with a value (i.e., first/second field) such as label “XYZ Laboratory” (Takatsu: [0113]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Bellini with Takatsu. One having ordinary skill in the art would have found motivation to store Bellini’s workflow metadata as Takatsu’s tags of attribute-value pairs in tag/workflow definition databases (Takatsu: [0045]-[0046]) for easy metadata management.
Claim 21 further recites “executing the two or more workflows over the single content object, wherein the two or more workflows being executed correspond to a second execution of the first and second workflow of the two or more workflows using the first and second attributes in the first and second sets of metadata of the two or more sets of metadata assigned to the single content object in response to the execution of the two or more workflows over the single content object.”
When metadata and the associated content of an object are not available for ingestion at the same time or through the same device/interface, Bellini’s ingestion workflow is executed twice, first to ingest (i.e., first execution of the first workflow) metadata (i.e., first attribute) of the object, and then to ingest (i.e., second execution of the first workflow) content of the same object to be joined with (i.e., based on) its already ingested metadata (sec. 4.1, para. 2).
Subsequently, Bellini’s content production and adaptation workflow is then executed twice on the object, first to enrich (i.e., first execution of the second workflow) the ingested metadata of the object with technical metadata such as content format, type, and structural information (i.e., second attribute), and then to produce content adaption (i.e., second execution of the second workflow) of the ingested content of the object to different resolutions for different devices, in accordance with metadata on device resolution (sec. 4.1, para. 3).

Claim 2 recites “The method of claim 1, wherein at least a portion of the plurality of operations constitutes a workflow that comprises conditional logic based at least in part on the second set of metadata.”
Bellini’s workflows perform functions of: content and metadata ingestion, content life-cycle, content adaptation and repurposing, metadata enrichment, multilingual metadata translation, content IPR management, metadata assessment and validation, user and role management, logging and versioning (sec. 3). Different workflow types are applied to content-providing users conditioned on whether the user is trusted (i.e., second set of metadata) (sec. 3, para. 3).
Claims 12 and 20 are analogous to claim 2, and are similarly rejected.

Claim 3 recites “The method of claim 2, wherein at least a portion of the first set of metadata is applied to one or more workflow rules to determine one or more workflow responses associated with the workflow.”
In Bellini, professional content from trusted users can be published right away, while un-trusted users' content needs to be stored in a specific repository waiting for approval (i.e., workflow responses) (sec. 3, para. 3).
Claim 13 is analogous to claim 3, and is similarly rejected.

Claim 4 recites “The method of claim 1, wherein a metadata template comprises at least one of a metadata template identifier or a metadata template type.”
Bellini teaches claim 1, but does not disclose this claim; however, Takatsu’s tags attached to workflow documents (i.e., metadata templates) are identified by a document ID (Takatsu: [0051]) and have a document type (Takatsu: [0084]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Bellini with Takatsu. One having ordinary skill in the art would have found motivation to store Bellini’s workflow metadata as Takatsu’s tags of attribute-value pairs in tag/workflow definition databases (Takatsu: [0045]-[0046]) for easy metadata management.
Claim 14 is analogous to claim 4, and is similarly rejected.

Claim 5 recites “The method of claim 1, wherein at least a portion of the first set of metadata is derived from one or more data sources.”
Bellini’s ingestion workflow (sec. 4.1, para. 2) takes professional and/or user generated content from digital resources and metadata (i.e., data sources) (sec. 3, para. 2). Incoming metadata (i.e., first set of metadata) include: taxonomy, groups, workflow type, user, etc. (sec. 4.1, para. 3).
Claim 15 is analogous to claim 5, and is similarly rejected.

Claim 6 recites “The method of claim 5, wherein the one or more data sources comprises at least one of, the single content object, one or more user inputs, or one or more learning models.”
Bellini’s users provide content and metadata of an object (i.e., single content object) by uploading via a web page, or using physical device (sec. 3, para. 2). The uploaded web page shows a form where users select classification terms, group assignment, files to upload, etc. (i.e., user inputs) (sec. 4.2, para. 2).
Claims 16 and 25 are analogous to claim 6, and are similarly rejected.

Claim 7 recites “The method of claim 1, wherein the first set of metadata is automatically populated by one or more computing entities.”
Bellini’s content and metadata (i.e., first set of metadata) are described by XML files and schemas, and are automatically collected and ingested (i.e., populated) (sec. 3, para. 2).
Claim 17 is analogous to claim 7, and is similarly rejected.

Claim 8 recites “The method of claim 1, wherein the first set of metadata is modified in response to executing at least one of the plurality of operations.”
Bellini expands and enriches (i.e., modifies) metadata fields of metadata schema, by mapping various metadata models and vocabularies to each other, and by semantically enriching metadata (sec. 3, para. 5).
Claim 18 is analogous to claim 8, and is similarly rejected.

Claim 9 recites “The method of claim 1, wherein the first set of metadata is organized according to a first metadata data model that is different from a second metadata model.”
Bellini expands and enriches metadata fields of metadata schema, by mapping various metadata models (i.e., first and second metadata data models) and vocabularies used by content providers to each other (sec. 3, para. 5) according to the ECLAP metadata schema (sec. 4, para. 1).

Claim 10 recites “The method of claim 1, wherein the single content object is maintained at a content management system.”
Bellini’s ECLAP back office services provide content management (i.e., maintenance) – updating workflow status, updating and expanding metadata, updating and publishing content, etc. (sec. 4.1, para. 4).
Claim 30 is analogous to claim 10, and is similarly rejected.

Claim 22 recites “The method of claim 21, wherein at least one of the two or more sets of metadata is organized in accordance with a metadata data model.”
Bellini expands and enriches metadata fields of metadata schema, by mapping various metadata models and vocabularies used by content providers to each other (sec. 3, para. 5) according to the ECLAP metadata schema (sec. 4, para. 1).

Claim 23 recites “The method of claim 22, wherein the metadata data model comprises one or more attributes associated with one or more metadata templates.”
Bellini expands and enriches metadata fields (i.e., attributes) of metadata schema (i.e., template), by mapping various metadata models and vocabularies used by content providers to each other (sec. 3, para. 5) according to the ECLAP metadata schema (sec. 4, para. 1).

Claim 24 recites “The method of claim 21, wherein at least a portion of the two or more sets of metadata is derived from one or more data sources.”
Bellini takes professional and/or user generated content from digital resources and metadata (i.e., sources) (sec. 3, para. 2). Incoming metadata (i.e., two or more sets of metadata) include: taxonomy, groups, workflow type, user, etc. (sec. 4.1, para. 3).

Claim 26 recites “The method of claim 21, wherein at least a portion of the two or more sets of metadata is applied to at least one workflow rule to determine at least one workflow response associated with the two or more workflows.”
In Bellini, professional content from trusted users (i.e., first set of metadata) can be published right away (i.e., first workflow response), while un-trusted users' content (i.e., second set of metadata) needs to be stored in a specific repository waiting for approval (i.e., second workflow response) (sec. 3, para. 3).

Claim 27 recites “The method of claim 21, wherein at least a portion of the two or more sets of metadata is automatically populated by one or more computing entities.”
Bellini’s content and metadata (i.e., two or more sets of metadata) are described by XML files and schemas, and are automatically collected and ingested (i.e., populated) (sec. 3, para. 2).

Claim 28 recites “The method of claim 21, wherein at least a portion of the two or more sets of metadata is modified in response to executing at least one of the two or more workflows.”
Bellini expands and enriches (i.e., modifies) metadata fields of metadata schema, by mapping various metadata models and vocabularies (i.e., two or more sets of metadata) to each other, and by semantically enriching metadata (sec. 3, para. 5).

Claim 29 recites “The method of claim 28, wherein at least one of the two or more workflows comprises one or more operations that use at least a portion of the two or more sets of metadata.”
Bellini expands and semantically enriches (i.e., operations) metadata fields (i.e., a portion) of metadata schema (sec. 3, para. 5).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELLY X. QIAN whose telephone number is (408)918-7599. The examiner can normally be reached Monday - Friday 8-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on (571)272-4078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHELLY X QIAN/Examiner, Art Unit 2163                                                                                                                                                                                                        



/ALEX GOFMAN/Primary Examiner, Art Unit 2163